Citation Nr: 1425931	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-02 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than March 1, 2008 for the award of dependency allowance for the Veteran's spouse and stepchild.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1986 to December 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision by the Seattle, Washington Department of Veterans Affairs Regional Office (RO).  In June 2012, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

Of record is a September 2012 application for entitlement to a total disability rating based on individual unemployability (TDIU), which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and as such, the issue of entitlement to a TDIU is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities were first rated as 30 percent disabling, or higher, effective February 1, 1997.

2.  The Veteran contacted VA in February 2008, for the first time providing notification that he had been divorced in August 2005 and remarried in June 2006.

3.  A Declaration of Status of Dependents, VA Form 21-686c, was received by VA in February 2008, and was submitted in conjunction with a marriage certificate verifying the Veteran's June 2006 marriage and a birth certificate card pertaining to the Veteran's stepchild.  

4.  Effective March 1, 2008, the first day of the month following notification of his marriage, a dependency allowance for the Veteran's spouse and stepchild was added to his compensation award.  


CONCLUSION OF LAW

The claim for an effective date earlier than March 1, 2008 for a disability allowance for a dependent spouse and stepchild is without legal merit.  38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.4, 3.204, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.   

The December 2011 statement of the case (SOC) included citation to the provisions of 38 C.F.R. § 3.401 and discussion of the legal authority governing effective dates for awards of additional disability compensation for dependents.  The December 2011 SOC explained the reasons for the denial of the request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim herein decided, to include during the June 2012 Board hearing.  The VLJ specifically questioned the Veteran regarding documents that were submitted prior to the effective date, and the Veteran was assisted at the hearing by an accredited representative from the American Legion.  Bryant v. Shinseki, 23 Vet.App. 488 (2010).

Further, the Board notes that record suggests that the Veteran has some knowledge of what is required to substantiate his claim and of the information necessary to add or change dependents on his award.  In this regard, the Board notes that the Veteran was initially awarded compensation benefits in December 1996, was granted a 30 percent disability rating in February 1997, and filed a VA Form 21-686c Declaration of Status of Dependents in February 2000.  Additionally, as will be discussed in more detail below, the record shows that the Veteran contacted VA in February 2008 to specifically inquire as to the status of his dependents, and submitted a new VA Form 21-686c to effectuate the necessary changes.   

The Board finds that the actions taken by VA are sufficient to satisfy any duties to notify and assist owed the Veteran.  While the Veteran has been provided sufficient notice and assistance, as will be explained in detail below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Legal Criteria and Analysis

The Veteran is seeking an effective date earlier than March 1, 2008 for the assignment of additional benefits based on the addition of A.P., his spouse, and E.Z., his stepchild, as dependents on his compensation award.  In his notice of disagreement, the Veteran asserted that he had submitted evidence of his marriage to A.P. in June 2006, along with a claim for vocational rehabilitation benefits, and as such, A.P. and his stepchild should have been added as his dependents at that time.  

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  The allowance is generally discontinued when a child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. § 3.503 (2013). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth, or adoption.  38 U.S.C.A. 
§ 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or 
(4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of a Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse or child can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2013). 

The definition of the term "child," as defined for VA purposes, means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child.  In addition, the "child" must also be someone who: (1) is under the age of 18 years; or (2) before reaching the age of 18 years became permanently incapable of self support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a). 

At the outset, the Board notes that the Veteran has been in receipt of at least a combined 30 percent disability rating since February 1997, for various service-connected disabilities, and he is currently in receipt of an 80 percent disability rating, effective October 2003.  Further, the Veteran was married to his current spouse, A.P. on June [redacted], 2006, as is evidenced by the marriage certificate of record.  However, what remains for consideration, is whether the evidence of such marriage was of record prior to March 1, 2008, the effective date currently in place for the award of dependency allowance for A.P and the Veteran's stepchild.  

In February 2008, the Veteran contacted VA to verify the name of the spouse listed on his award.  At that time, VA had the Veteran's ex-wife listed as his dependent spouse, and he informed VA that he had been divorced since August 2005, and had remarried in June 2006 and that he had a stepchild.  The Veteran acknowledged that his change in marital status will have resulted in change to his compensation benefit and created an overpayment.  He also requested a letter outlining his compensation benefits since January 1, 2004.  

After contacting VA in February 2008, the Veteran submitted a VA Form 686c, Declaration of Status of Dependents, which confirmed the information he reported in his earlier VA contact.  In conjunction with this form, the Veteran submitted his marriage certificate, which showed he had married A.P. in June 2006, and a copy of a birth certificate card belonging to E.Z., his stepchild.  He also indicated that he had submitted his marriage certificate in June 2006 with his Chapter 31 Vocational Rehabilitation paperwork.  

In an August 2008 letter, the Veteran was notified of his compensation benefit status, as of January 1, 2004.  This letter notified the Veteran of the following: that his ex-wife was removed from his award effective September 1, 2005, the first day of the month following his divorce; and that his current wife was added to his award as a dependent spouse as of March 1, 2008, the first day of the month following notification to VA of their marriage.  A subsequent August 2009 letter notified the Veteran that his stepchild, E.Z., was added to his award as a dependent effective March 1, 2008, the first day of the month following notification of the Veteran's marriage to her mother.  

In subsequent statements and his June 2012 Board hearing the Veteran maintained that he submitted notification of his June 2006 marriage, by way of his marriage certificate, when he applied for Vocational Rehabilitation benefits in 2006.  The Veteran has not reported that he ever submitted a new VA Form 21-686c prior to February 2008.  

While the Veteran has consistently reported that he filed his application for vocational rehabilitation benefits in June 2006, the Board notes that upon careful review of the Veteran's vocational rehabilitation file, the Veteran's application for such benefits was not received until September 2006, and there is no indication that a marriage certificate accompanied such application.  Although his representative stated at the hearing that the Veteran had submitted his new marriage certificate and birth certificate during the process of applying for vocational rehabilitation benefits, there is simply no indication of that in his vocational rehabilitation file.

Notably, associated with his vocational rehabilitation file is an October 2006 copy of the Veteran's compensation and pension dependency data record, which lists his ex-wife as his dependent spouse and one of his biological children as his only dependent child.  The Board acknowledges that documents contained within the Veteran's vocational rehabilitation file indicate that the Veteran had been divorced and remarried; however, these documents contain no firm data as to when these events occurred, nor any proof such as a divorce decree, marriage certificate, etc., nor is there any indication that the Veteran submitted a VA Form 21-686c notifying VA that his dependents had changed. 

In sum, there is no evidence that VA was notified of the Veteran's marriage to A.P. prior to February 2008, which was more than a year following the June 2006 marriage.  As such, pursuant to 38 C.F.R. § 3.401(b)(1), the earliest date at which a dependency allowance can be granted is the date at which the existence of the dependents was made known to VA.  While the Board acknowledges the Veteran's assertions that he submitted evidence of his marriage prior to February 2008, these statements are not supported by the record and the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date earlier than March 1, 2008 for the award of a disability allowance for a dependent spouse and dependent stepchild is assignable, the claim for an earlier effective date must be denied.  Where, as here, the law and not the evidence is dispositive, the matter on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to an effective date earlier than March 1, 2008 for the award of dependency allowance for the Veteran's spouse and step child is denied.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


